Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 1 of 24




 Ex. #2 English Translation
   Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 2 of 24




87/19 EXTR                                                            S. 6/20
                                                                         HEAR. 1/21/20
                                     [seal of the Italian Republic]

                                      ITALIAN REPUBLIC                                    [stamp]
                                                                                      VERIFIED
                                In the name of the Italian People             Milan, this day 1/28/20
                                                                                      The Attorney General
                               COURT OF APPEALS OF MILAN

                                    SECTION V CRIMINAL

                             Comprised of the following Magistrates:


Franco Matacchioni                             Rapporteur
Laura Sola                                     Judge
Carla Maria Rossi                              Judge

Rendered the following

                                        JUDGEMENT

In the matter of the request by the United States of America for the extradition of the Swiss citizen
RAFOI BLEULER DAISY TERESA, born in Viti Levu (Fiji Islands) on July 11, 1967, object of
an international arrest warrant for the purpose of extradition dated April 26, 2019 issued by the
judicial authorities of the U.S. District Court, Southern District of Texas, for the offenses of
conspiracy to commit money laundering in violation of the Foreign Corrupt Practices Act,
conspiracy to commit money laundering.
Facts committed from 2011 to 2013

Address indicated for service: the attorney’s address

Lawyer chosen by the defendant: Sergio Spagnolo


At the end of the hearing held on January 21, 2020 in absence of the interested party
   Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 3 of 24




Having heard the parties

                                           The Court states:

With a note dated August 22, 2019, the Ministry of Justice transmitted the request submitted by

the United States of America for the extradition of Rafoi Bleuler Daisy Teresa

The extraditable person was the object of an arrest warrant (n.H-17-5145) issued on April 26, 2019

by the District Court of the United States for the Southern District of Texas for the offenses of:



Count 1): Conspiracy to Commit Money Laundering (Title 18 U.S.C. § 1956(h)) from 2011 until at

least 2013, in the Southern District of Texas and elsewhere, in association with Nervis Gerardo

Villalobos Cardenas; Alejando Isturiz Chiesa, Rafael Ernesto Reiter Munoz, Javer Alvarado Ochoa



Count 2): Conspiracy to commit a violation of the Foreign Corrupt Practices Act, in association

with Nervis Gerardo Villalobos Cardenas at least from 2011 until 2013 in the Southern District

of Texas and elsewhere (Title 18, U.S.C. § 371);



Count 3) Together with Nervis Gerardo Villalobos Cardenas and Javer Alvarado Ochoa, the independent

crime of money laundering in the Southern District of Texas and elsewhere (Title 18, U.S.C.);



Facts committed on or about October 26, 2011
   Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 4 of 24




On July 12, 2019 Rafoi was arrested by the Italian authorities for the purpose of extradition to

the United States.

The arrest was validated the following July 13, 2019. At the hearing of July 16, 2019, Rafoi did

not consent to the extradition.



The defense lawyer for the extraditable person filed notes ahead of the hearing of July 26, 2019.

At the end of the hearing Rafoi Bleuer [sic] Daisy Teresa was released, and the only measure

enforced was the prohibition to leave the country.



Documentation was transmitted including the arrest warrant, the extradition request with the

Affidavit in support of request for extradition, the “Affidavit in support of that request”, the

superseding indictment, filed on April 24, 2019.



Specifically, Rafoi Dajsi [sic] Teresa was charged of participating in a criminal organization to

bribe officers of the company Petroleos de Venezuela S.A. (“PDVSA”) a Venezuelan state-owned

and state-controlled oil company.

Officers of PDVSA and other Venezuelan government agencies, in association with Rafoi Teresa,

solicited PDVSA vendors, including two vendors who owned and controlled companies

incorporated in the United States, including the Southern District of Texas, for bribes and

kickbacks in exchange for assistance in obtaining PDVSA contracts and receiving payment

priority over other vendors for outstanding PDVSA invoices.



Therefore, the United States of America requested the extradition of Rafoi from Italy.
   Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 5 of 24




On August 28, 2019, the Attorney General asked this Court to approve Rafoi Bleuler Daisy

Teresa’s extradition to the United States.



With a statement of defense submitted on October 11, 2019, Rafoi’s lawyer reiterated the request

for the rejection of the extradition.

At today’s hearing in chambers, the A.G. asked the Court to accept the extradition request and the

defense concluded as reported in the minutes.


                                        DE JURE CONSIDERED


    The Board determines that the extradition request is founded and must be accepted, since there

are no circumstances preventing it.

ooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooo

-The Court deems preliminarily that no law was violated when the hearing was held on July 16,

2019 under Art. 717 of the Code of Criminal Procedure. In that hearing the personal identification

of Rafoi Bleuler Daisy Teresa was obtained, she was asked whether or not she wanted to give her

consent to the extradition abroad, which she refused, but also the international arrest warrant

against Rafoi was acknowledged together with the offenses for which her extradition was

requested, which is an unswerving assumption for obtaining the extraditable person’s consent

to extradition.
   Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 6 of 24




-These extradition proceedings are based on the bilateral treaty on extradition between Italy and

the United States of America, signed in Rome on October 13, 1983, as amended with the Bilateral

Agreement signed on May 3, 2006.



-The dual criminality requirement applies because the facts prosecuted by the foreign A.G. and at

the base of the international arrest warrant against Rafoi dated April 26, 2019 are considered an

offense and punishable also by the Italian law, in the United States those offenses are punishable

respectively by a maximum sentence of no more than 20 years in prison for the conspiracy to

commit money laundering (Count 1), up to five years in prison for the conspiracy (Count 2) and

no more than 20 years for money laundering (Count 3).

-The Court also notes that the proper documentation is attached to the extradition request (Art. 12

Paris Convention), including, precisely, the arrest warrant, the Affidavit in support of the request

for extradition, the supporting documentation, including the superseding indictment of the U.S.

District Court, Southern District of Texas, Houston Division, the Affidavit, which extensively

describes the facts charged against the defendant and resulting in the arrest warrant.

-It is clearly indicated (superseding indictment, pages 2 and 3) that from at least 2011 until at

least 2013 foreign officers of “Petroleos De Venezuela S.A. (“PDVSA”), that is the Venezuelan

state-owned and state-controlled oil company, by the name of Nervis Gerardo Villalobos

Cardenas, Alejandro Isturiz Chiesa, Rafael Ernesto Reieter [sic] Munoz, Javer Alvarado Ochoa,

Luis Carlos De Leo Peres and Cesar David Rincon Godoy) solicited from PDVSA vendors bribes

and kickbacks in exchange for assistance with their PDVSA business, including assistance in

obtaining PDVSA contracts and receiving payment priority during the Venezuelan liquidity crisis.
   Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 7 of 24




“The PDVSA Defendants, with the assistance of DAISY TERESA RAFOI BLEULER and

PAULO JORGE DA COSTA CASQUEIRO MURTA (collectively with the PDVSA Defendants …..)

laundered the proceeds of the bribery scheme through numerous financial transactions, including

through international wire transfers to and from bank accounts that they opened in Switzerland,

Curacao, Dubai, and elsewhere in the names of various companies.

The Defendants sought to conceal the nature of the scheme through various complex financial

transactions by directing bribe payments to be sent to various recipients other than the PDVSA

Defendants, including companies, intermediaries, relatives, friends, creditors, and close personal

associates of the PDVSA Defendants.”

“Rafoi acted as an agent of De Leon…." (page 4).

“The manner and means by which Villalobos, Isturiz, Reiter, Alvarado, Rafoi, De Leon, Cesar

Rincon, and their co-conspirators sought to accomplish the purpose of the conspiracy included,

among other things, ….Rafoi and Cesar Rincon, each and together with others, created false

justifications for certain of the bribes, including invoices for services that were never performed,

for the purpose of concealing and disguising the nature, source, and ownership of those bribe

payments” (pages 11 and 12).


                                          Accounts Set-Up

“In order to facilitate the bribe payments and conceal their nature and ownership, Shiera

introduced De Leon and Villalobos to RAfoi and Swiss Company A for the purpose of setting up

Swiss bank accounts into which bribe payments could be received and to assist in providing

justifications for the payments.

Rafoi assisted with setting up accounts for De Leon, Villalobos, Cesar Rincon, and Alvarado. Ultimately,
   Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 8 of 24




a number of accounts, in Switzerland and elsewhere, were used in connection with the scheme.

These accounts were used to funnel the bribes from, to, and through multiple destinations before

reaching their ultimate recipient”. (page 14).


“Rafoi, the PDVSA Defendants, Shiera, Rincon, and their co-conspirators communicated, including

via e-mail, phone, various messaging applications, and meeting in person, about the configuration of

the accounts and the need to submit documentation to justify the payments” (page 16).


“The Defendants ultimately established a complex web of bank accounts through which to conduct the

financial transactions in connection with the scheme and conceal the nature and ownership of the

proceeds. On or about September 16, 2011, Rafoi wrote to Shiera, Villalobos, and De Leon to report

that Swiss Company A had set up four bank accounts - Swiss Account 1, which Rafoi referred to as the

"main account," Swiss Account 2, which Rafoi identified as being for Villalobos, Swiss Account 3, which

Rafoi identified as being for De Leon, and Swiss Account 4, which Rafoi identified as being for Alvarado.

Rafoi concluded the e-mail by stating, "We will email you next week the new account numbers

and the wiring instructions to begin the transfer of funds into the main account for distribution

into the 3 accounts." (page 17).

-Assisted by Nervis Gerardo Villalobos Cardenas and Javer Alvarado Ochia, Daisy Teresa Rafoi

Bleuler laundered the money, with a wire transfer of $515,513,20 transmitted from the Rincon

company to Swiss Account 1. (page 38).


The Affidavit in support of request for extradition states that Rafoi who was a partner of Eagle

Wealth Management, a Swiss asset management company with headquarters in Switzerland, was

hired by Rincon,
   Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 9 of 24




Shiera, CW 1 and CW 2 to setup a complex web of Swiss bank accounts into which bribe payments

could be received, including accounts for CW-1, Villalobos and Alvarado. Each of these three

accounts was opened in the name of a Scottish partnership to conceal the true owner.

The Affidavit continues:

“In order to conceal the true nature, source and ownership of the bribe payments that Rincon and

Sheira [sic] deposited in the Swiss accounts, Rafoi and CW-2, each and together with others,

created false justifications for certain of the bribes, which could be submitted to the banks where

the accounts were held. Those justifications included invoices for services that were never

performed.

Rafoi, at times, also assisted the management team in using the funds in Swiss Account 1 for

expenses incurred by the management team. For example, on or about June 15, 2012, Villalobos

instructed Rafoi to transfer CHF 75,000 from Swiss Account 1 to an account in the name of a Law

Firm which had provided legal services to Alvarado.

Rafoi, also, transferred funds between the accounts she created for the management team, at the

team request. For example, on or about February 16, 2012, CW-1 instructed Rafoi to transfer

$4,000,000 from Swiss Account 1 to Swiss Account 3, and $1,400,000 from Swiss Account 1 to

Swiss Account 4.

A financial analysis conducted by HIS shows that the accounts controlled by Rincon and Shiera

transferred over $27 million to Swiss Account 1, and from there over $27 million were transferred

to other accounts used in connection with the scheme” (Affidavit, pages 8 and 9).
   Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 10 of 24




The Court on this point believes that the reasons, extensively explained by the defense of the

extraditable person in the statement of defense filed on October 11, 2019, and submitted before

this court at today’s hearing, in order to avoid the extradition of Rafoi Bleuler Daisy Teresa to the

requesting judicial authority, do not achieve the intended purpose for the following reasons.



-Rafoi, as mentioned in the statement above (page 5) was indicated by Rincon, Shiera, CW-1 and

CW-2, in their testimony, as “hired” and the United States indictment states “to setup a complex

web of Swiss bank accounts into which bribe payments could be received”,

and for this reason she should have been very careful in dealing with those individuals, taking all

the necessary measures to realize who she was dealing with and stop any professional relationship

with them.



Obviously, this does not mean that the extraditable person should be “automatically” found guilty

of the felonies charged against her by the Texas judicial authority: This Court cannot and should

not investigate this issue.

It is evident, that Rafoi’s knowledge, even just by dolus eventualis, of what it actually meant to

perform the bank and financial transactions requested by the co-defendants “is a key element for

the assignment of responsibility” (statement of defense above, page 6).



The extradition judge, therefore, believes, based on the documentation produced by the United

States of America, that the review of the Italian language contents shows a precise and full picture
   Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 11 of 24




of evidence of guilt against the Swiss citizen Rafoi Bleuer [sic] Daisy Teresa for the crimes she

committed and which are charged by the United States judicial authorities.



The extradition is fully justified, since it is before the “natural” judicial authority which initiated

the prosecution against her, that the extraditable person can show the lawfulness and

appropriateness of her actions.

ooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooooo

-No statute of limitation can be applied to any of the offenses charged, and the objection in this

regard expressed in the filed statements of defense is unfounded and must be rejected, for the

following reasons.

It is clearly shown and extensively explained in the Affidavit in support of the extradition for all

three accounts, none excluded, that:

“Once an indictment has been filed in a federal district court, as with the charges against Rafoi,

the statute of limitations is tolled and no longer runs”

(Affidavit, pages 7, 10 and 13).



-It is clear that the offenses charged against the extraditable person by the A.G. are not political

in nature.

-There is no issue regarding extradition of nationals (Art. 6 Paris Convention), since the

extraditable person is not an Italian citizen.



It is the Court’s opinion, therefore, that there are no reasons preventing the acceptance of the

request for extradition proposed by the Foreign authority, and therefore, the Court declares that

the requirements under the law for accepting the request are met.
   Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 12 of 24




It is not possible, in any way, to accept the request, proposed as an alternative, for the revocation

of the prohibition to leave the country, for the following reasons.

This Court, so as not undermine the extradition of Rafoi to the United States, cannot allow her to

leave the national territory.

She is therefore subject to the prohibition to leave the country, and this precautionary measure

must be maintained.


                                             THEREFORE


   The Court of Appeals of Milan,

   Based on Art. 704 c.c.p.

                                              declares

that there are the conditions for accepting the request submitted by the United States of America

on August 20, 2019 for the extradition of Rafoi Daisy Teresa Bleuler.



Arranges for the transmission of this judgement to the Ministry of Justice.




   Milan, this day January 21, 2020

                                                                              Rapporteur
                                   [stamp]
                     COURT OF APPEALS OF MILAN
                         SECTION V CRIMINAL
                    [handwritten: JUDGEMENT FILED]
                          Milan, JAN 27, 2020

                                  [stamp]
                             THE CLERK
                        THE JUDICIAL OFFICER
                           Marco Faverzani
                                 [signed]
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 13 of 24




                 Ex. #2 Original
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 14 of 24
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 15 of 24
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 16 of 24
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 17 of 24
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 18 of 24
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 19 of 24
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 20 of 24
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 21 of 24
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 22 of 24
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 23 of 24
Case 4:17-cr-00514 Document 183-2 Filed on 12/11/20 in TXSD Page 24 of 24
